NONPRECEDENTIAL DISPOSITION
                  To be cited only in accordance with FED. R. APP. P. 32.1




                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Argued December 17, 2019
                                 Decided January 2, 2020

                                          Before

                            KENNETH F. RIPPLE, Circuit Judge

                            DIANE S. SYKES, Circuit Judge

                            AMY J. ST. EVE, Circuit Judge

No. 18-3501

CHRISTEL VAN DYKE,                                   Appeal from the United States District
     Plaintiff-Appellant,                            Court for the Northern District of Illinois,
                                                     Eastern Division.

      v.                                             No. 1:13-cv-05971

LINDA FULTZ and MELISSA JOHNSON,                     John Z. Lee,
individually and officially as employees of          Judge.
the Lutheran Social Services of Illinois,
       Defendants-Appellees.


                                        ORDER

       In 2013, employees of a social-services organization removed Christel
Van Dyke’s three-year-old grandson from foster-care placement in her home.
Ms. Van Dyke sued the employees under 42 U.S.C. § 1983, asserting they violated her
First and Fourth Amendment rights. The district court entered summary judgment for
the employees. The court also denied Ms. Van Dyke’s motion to reconsider.
Ms. Van Dyke’s appeal is timely only with regard to the denial of her post-judgment
No. 18-3501                                                                        Page 2

motion. Because the district court did not abuse its discretion in denying this motion,
we affirm.
        The Illinois Department of Children and Family Services (“DCFS”) removed K.C.
from his mother’s care in 2011 and placed him in foster care with his maternal
grandmother, Ms. Van Dyke. At the time of placement, DCFS informed Ms. Van Dyke
that it reserved the right to remove K.C. from her home if it determined that doing so
was in his best interest. DCFS contracted with Lutheran Social Services of Illinois
(“LSSI”), a nonprofit organization, to provide child welfare services to K.C. and his
family. LSSI supervised court-ordered visits between K.C. and his father. Ms. Van Dyke
began interfering with these visits out of concern that K.C.’s father was sexually and
physically abusing K.C. during the visits. Ms. Van Dyke reported her suspicions to LSSI
staff, who explained that they had not witnessed any concerning behavior or signs of
distress during these supervised visits, and had no reason to believe that K.C.’s father
was abusing him.
       Concerns then arose over K.C.’s safety and well-being with Ms. Van Dyke, and
LSSI determined that he should be removed from her care. LSSI supervisor Linda Fultz
made this decision after learning that Ms. Van Dyke allowed K.C.’s mother to live with
them, that K.C. had reported an incident of domestic violence between his mother and
grandmother, and that Ms. Van Dyke continued to interfere with court-ordered visits
between K.C. and his father. Ms. Fultz directed LSSI employee Melissa Johnson to
remove K.C. from Ms. Van Dyke’s home and place him with other relatives.
       Ms. Van Dyke sued Ms. Fultz and Ms. Johnson individually and officially as
employees of LSSI. She asserted that they violated the Fourth Amendment by entering
her home under false pretenses and using force to remove K.C. from her care without a
warrant or probable cause. Ms. Van Dyke also contended that Ms. Fultz and
Ms. Johnson violated the First Amendment when they decided to remove K.C. from her
care in retaliation for her reporting the suspected abuse.
        The district court entered summary judgment for the defendants on March 29,
2018. The court determined that Ms. Fultz and Ms. Johnson, as social workers
contracted by DCFS, were entitled to qualified immunity on the Fourth Amendment
claim because there was no clearly established law prohibiting them from entering a
foster home without a warrant to remove a foster child, especially when Ms. Van Dyke
knew that DCFS reserved its right to remove K.C. from her home. Regarding the First
Amendment claim, the court found that the defendants presented undisputed evidence
of legitimate and nonretaliatory reasons for removing K.C. from Ms. Van Dyke’s care.
No. 18-3501                                                                          Page 3

       After entering summary judgment, the district court granted a motion by
Ms. Van Dyke requesting all documents about the case and, at the same time, extended
her deadline to file a motion to reconsider to May 25, 2018. Ms. Van Dyke filed a motion
on May 25 “under Rule 59, or alternatively, Rule 60” generally challenging the district
court’s entry of summary judgment. (Doc. 219, Mot. to Reconsider.) Ms. Van Dyke
argued that the defendants were not entitled to qualified immunity because an Illinois
statute gives foster parents the right to reasonable notice before terminating a foster
placement. Ms. Van Dyke also argued that the district court erred in entering summary
judgment on her retaliation claim because she had demonstrated that her reports of the
alleged abuse had motivated LSSI to remove K.C. from her care.
      On October 26, 2018, the district court denied the motion, noting that Ms. Van
Dyke did not raise any acceptable bases for reconsideration. Her arguments
“amount[ed] to little more than a rehash of arguments that she ha[d] made previously,
and that the Court rejected.” (Doc. 224, Order Denying Mot. to Reconsider, at 2.)
        On November 26, 2018, Ms. Van Dyke filed a notice of appeal. This court, noting
that her notice appeared to be untimely as to the underlying judgment, see FED. R. APP.
P. 4(a), ordered her to explain why appellate review should not be limited to the district
court’s October 26th order denying her motion to reconsider. After both parties
submitted statements, we limited this appeal to a review of that order.
        The sole issue on appeal, then, is whether the district court abused its discretion
by denying Ms. Van Dyke’s motion to reconsider. Because she filed her motion beyond
the twenty-eight days provided by Rule 59(e), we construe it under Rule 60(b). Blue v.
Int'l Bhd. of Elec. Workers Local Union 159, 676 F.3d 579, 583–84 (7th Cir. 2012). Even
though she filed her motion within the district court’s extension of time, district courts
are prohibited from extending the time to act under Rule 59(e). FED. R. CIV. P. 6(b)(2);
see Blue, 676 F.3d at 584–85. The grounds for relief under Rule 60(b) are narrow: A
district court may grant relief from judgment when the moving party shows grounds
such as fraud or misconduct by the opposing party, newly discovered evidence,
mistake or neglect, or another exceptional circumstance that justifies this extraordinary
remedy. FED. R. CIV. P. 60(b); Provident Sav. Bank v. Popovich, 71 F.3d 696, 698–99 (7th Cir.
1995). We will reverse a district court’s denial of relief under Rule 60(b) only if no
reasonable person could agree with the district court’s determination. Id. at 698.
       Ms. Van Dyke argues that the district court erred “by not correcting its mistake”
in two instances. First, she maintains that the court wrongly decided the Fourth
Amendment claim without considering the Illinois law that requires fourteen days’
notice before a child can be removed from a foster-care placement. She also argues that
No. 18-3501                                                                        Page 4

the district court erred in determining that the defendants did not violate the First
Amendment, given her evidence that her reports of alleged abuse motivated LSSI’s
decision to remove K.C. from her care.
        There are no legitimate bases to disturb the judgment. The district court did not
err by failing to address the fourteen-day notice requirement in the Illinois statute
because, as the court pointed out, the Fourth Amendment does not create a remedy for
violations of state or local law. Nor has Ms. Van Dyke brought newly discovered
evidence to support her retaliation claim, or presented any other extraordinary
circumstances that would warrant relief. Her challenge amounts to little more than
rehashed arguments that the district court already rejected at summary judgment.
Because the district court did not abuse its discretion in denying Ms. Van Dyke’s motion
to reconsider, we affirm.